DETAILED ACTION
This communication is a final office action on the merits and in response to amendments filed on 4/5/2022. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments are sufficient to obviate the prior drawing objections, 112(b) rejections, and the 102(a)(1) rejections over US 2012/0043087 (Torres) of independent claims 1 & 11. New grounds of prior art rejections respectfully follow.

    PNG
    media_image1.png
    720
    508
    media_image1.png
    Greyscale
Regarding independent claim 19 and the prior art rejection thereof, Applicant has amended the claim to recite "a body comprising a face for engaging a bottom of the well bore being drilled and a gauge positioned adjacent the face, the gauge being configured for engaging a side of the well bore being drilled". Regarding this limitation, Applicant argues "the fluid passage 253 of Torres is in a secondary gauge region that is separate from a primary gauge region that is disposed adjacent the face of the drill bit". A copy of figure 2C of Torres is included here in the interests of clarity. The examiner views this amendment as being insufficient to overcome Torres for two reasons.
First, the broadest reasonable interpretation of "adjacent" is "close to; lying near" as supported by the dictionary definition thereof, included with this action. The portion of the gauge that 253 extends through is certainly "close to" and "lying near" the face of the bit, as claimed. Applicant's arguments imply that the limitation requires "directly adjacent" or some grammatical variation thereof. It is improper to import a limitation such as "directly adjacent" into the claims where they are not expressly required. MPEP §2111.01, subsection II.
Second, Applicant's argument attempts to create a demarcation between two portions of the bit that is based on rhetorical framing, not structure or function. There is nothing improper about drawing the claimed "gauge" to, what Applicant calls, the "primary" and "secondary gauge regions" together, thus resulting in the overall gauge being "positioned [directly] adjacent the face", per Applicant's narrower interpretation of the amendment. By Applicant's own arguments, these surfaces are the gauge of the bit, and Torres calls elements 254 "gage inserts" (¶ 51, fig 2B). With this interpretation, the "gauge" of the bit taught by Torres has a neck within it that defines upper and lower "regions" (to use Applicant's phrasing), but the overall gauge is still adjacent the bit face. The examiner is not obliged to draw the claimed "gauge" to one-and-only-one section of the gauge of the bit, when, overall, both the respective sections define "the gauge" together. Applicant does it themselves with claim 8, which recites numerous sub-features of a larger claimed element.
The examiner respectfully maintains the prior art grounds of rejection of claims 19, 20, & 22 over Torres, as well as the 103 rejections of the associated dependent claims.

Claim Objections
Claim 1 is objected to because of the following informalities: The phrase "a medial portion of central pathway" appears to be a typo of "a medial portion of the central pathway". Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19, 20, & 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0043087 (Torres).
Independent claim 19: Torres discloses a method for drilling a well bore through a subterranean formation, the method comprising:
rotating a drill bit (as cited for claims 1 & 11 above; rotation of the drag bit is well understood; ¶ 4) in the well bore, wherein the drill bit comprises:
a body ("bit body 214" - ¶ 40 & fig 2C; "fluid guide 250" may be integral to the bit body: ¶ 50) comprising a face ("bit face 215" - ¶ 41) for engaging a bottom of the well bore being drilled and a gauge positioned adjacent the face (Outer diameter of the body, as is well understood. The claimed "gauge" - spelled "gage" in Torres - is drawn to the radial outer surfaces defined by "blades 216" and "blade 252" which hold "gage inserts 220" - ¶ 43 - and "gage inserts 254" - ¶ 51 - respectively. The overall gauge as defined above is directly adjacent the face, and the portion defined by "blades 252" is adjacent - "close to" - the face in its own right. This limitation is discussed in more detail in the Response to Amendments section above), the gauge being configured for engaging a side of the well bore being drilled (via gage inserts 220" and "gage inserts 254");
a plurality of channels formed in the body (conventional "junk slots 266" - fig 2B and "flow areas 264" and "364" - ¶ 56), wherein the plurality of channels extends radially along a portion the face and extend longitudinally along a portion of the gauge (fig 2A);
a plurality of blades formed between the plurality of channels ("blades 216" and "fluid guide blade[s] 252" together. They may be continuous as shown in figs 2A & 2C, and the "fluid guide" may be integral with the body, as cited above), wherein each of the plurality of blades having a leading edge (rotationally leading edge; not individually numbered) on which is mounted a plurality of PDC cutters ("cutting elements 218" may be "PDC inserts" - ¶ 43. "[T]he fluid guide 250 may be fitted with cutters" - ¶ 51);
a central pathway formed through the body (not individually numbered but clearly shown in fig 2C with "inlet 230" and "plenum 226") for providing a fluid to the plurality of channels (via conventional circulation of drilling fluid; ¶ 45);
a first fluidic path comprising a first opening (the exits of "nozzles 22") and a first pathway ("internal fluid passages 229" - fig 2C), wherein the first opening is located in at least one of the plurality of channels within the portion of the face (figs 2C &3A), and wherein the first fluidic path is in fluidic communication with the central pathway ("The nozzles 222 may have internal fluid passages 229 in fluid communication with a fluid cavity or plenum 226" - ¶ 45); and
a second fluidic path comprising a second opening ("nozzle 256 with an orifice 256a" - ¶ 45) and a second pathway ("flow passages 253"), wherein the second opening is located in at least one of the plurality of channels within the portion of the gauge (fig 2A), and wherein the second fluidic path is in fluidic communication with the central pathway (fig 2C);
engaging the well bore with the plurality of PDC cutters to form rock cuttings (¶ 42), wherein the rock cuttings fall into the plurality of channels ("The junk slots 266 may allow, for example, drilling fluid, drill cuttings, and/or other debris to flow upwardly from the bit face 215 toward the second end 282 of the bit body 214" - ¶ 42); and 
pumping the fluid to the first fluidic path and the second fluidic path through the central pathway (Inherently necessary for the drilling fluid circulation discussed throughout the specification).

Claim 20: The method of claim 19, wherein the first fluidic path is directed toward the direction of drilling (face nozzles face towards the borehole bottom) and the second fluidic path is directed opposite the direction of drilling (shown by 370, fig 3B; the examiner notes that the positioning of the "second fluidic path 332" is shown similarly angled in the present case - fig 3 - and it appears to be the interaction of the flow with the wellbore annulus that directs is truly "opposite" the drilling direction. The same is true of Torres).

Claim 22: The method of claim 19, wherein the fluid comprises drilling mud (conventional drilling fluid: ¶s 6 & 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11, & 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0043087 (Torres) in view of US 2020/0056454 (Instone).
Independent claim 1: Torres discloses a drill bit (figs 2A-5F) comprising:
a body ("bit body 214" - ¶ 40 & fig 2C; "fluid guide 250" may be integral to the bit body: ¶ 50) comprising
a gauge for engaging a side of a well bore (outer diameter of the body, as is well understood; "gage inserts 220" - ¶ 43 - and "gage inserts 254" - ¶ 51) and a face for engaging a bottom of the well bore ("bit face 215" - ¶ 41);
a plurality of channels formed in the body (conventional "junk slots 266" - fig 2B - and "flow areas 264" and "364" - ¶ 56. As assembled, these together form continuous channels as is clearly shown in fig 2A, for example), wherein the plurality of channels extend radially along a portion of the face (figs 2A & 3A) and extend longitudinally along a portion of the gauge (figs 2B & 3B);
a central pathway formed through the body for providing a fluid to the plurality of channels (clearly shown in fig 2C with "inlet 230" & "plenum 226"), wherein a distal end of the central pathway expands to a plenum having a larger diameter than a medial portion of [the] central pathway ("fluid cavity or plenum 226" - ¶ 45);
a second opening located in at least one of the plurality of channels within the portion of the gauge (256 and/or 256a - fig 2A), wherein the second opening is in fluidic communication with the central pathway through a second bypath ("The at least one nozzle 256 may be in fluid communication with the plenum disposed in the drill bit 209, such as through flow passages 253" - ¶ 45 & fig 2C);
a first opening located in at least one of the plurality of channels within the portion of the face (via 229, fig 2C; unnumbered but clearly shown in fig 2D; 322 / 328 in fig 3A; etc for the other figures), wherein the first opening is in fluidic communication with the central pathway through a first bypath ("The nozzles 222 may have internal fluid passages 229 in fluid communication with a fluid cavity or plenum 226" - ¶ 45); and 
a plurality of blades formed between the plurality of channels ("blades 216" and "fluid guide blade 252" together; they may be continuous as shown in fig 2A & 2C, and the "fluid guide" may be integral with the body, as cited above), wherein each of the plurality of blades comprise an edge (rotationally leading edge; not individually numbered) on which is mounted a plurality of cutters arranged for shearing the bottom of the well bore ("cutting elements 218" - fig 2A & ¶ 43. "[T]he fluid guide 250 may be fitted with cutters" - ¶ 51).
Torres dose not expressly disclose that the second bypath extends through a sidewall of the plenum. However Instone teaches a drill bit (¶ 1) with a central bore for conveying drilling fluid to the bit face (fig 3; ¶ 68), wherein a distal end of the central pathway expands to a plenum having a larger diameter than a medial portion of the central pathway ("central bypass passage 25" - fig 3);
a second bypath ("central bypass exit passages 41" - fig 3 & ¶ 72) in communication with an opening (central bypass exit ports 43" - ¶ 74), wherein the second bypath extends through a sidewall of the plenum (fig 3). First openings & associated first bypaths also open through the face of the bit (33, 35, fig 5).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to have the bypass flow passages 253 taught by Torres extend through the side of the plenum 226, as taught by Instone. This is a simple rearrangement of parts already present in Torres. See MPEP §2144.04, subsection VI(C). Further, Torres already shows that the nozzles may be angled uphole (fig 3B) in a manner that would require a curving from the passage 253 of figure 2C. The arrangement taught by Instone would allow for a straight passage without an internal curve, which would simplify manufacturing.

Claim 4: the first bypath is directed toward the face of the bit (fig 2C) and the second bypath is directed away from the face of the bit (ibid).

Claim 5: The drill bit of claim 1, wherein the second bypath is fluidically connected to the central pathway at a first junction (fig 3 of Instone), the central pathway has a longitudinal axis ("principle axis 37" - fig 1), and the second bypath has a longitudinal axis (inherent and clearly conveyed by the drawings but not individually numbered), and wherein an angle of intersection between the longitudinal axes is less than 90 degrees ("the direction of the flow through the central bypass exit passages (41) being at an angle of forty to seventy degrees to the principle axis (37) of the clearing tool (11). In the example shown the central bypass exit passages (41) are each at an angle of approximately fifty five to sixty degrees to the principle axis (37)" - ¶ 77).

Claim 6: The drill bit of claim 1, wherein the second bypath has a longitudinal axis (253, but also the unshown portion of 253 which extends to the nozzle. The nozzle bypath has a different angle than 253 shown by 370: ¶ 57 & fig 3B) and the at least one of the plurality of channels within the portion of the gauge comprises a bottom wall having a longitudinal axis (parallel with 383 - fig 3B), and wherein an angle of intersection between the longitudinal axis of the second bypath and the longitudinal axis of the bottom wall at the second opening is less than 90 degrees (α - fig 3B & ¶ 57).

Claim 7: The drill bit of claim 1, wherein the first opening and the second opening are located in the same channel (shown by "nozzle 222" and "nozzle 256" in fig 2A; shown by "flow stream 370" in fig 3A).

Claim 8: The drill bit of claim 1, wherein each channel of the plurality the channels comprises at least one substantially constant dimension within at least a portion of each of the plurality of channels, the substantially constant dimension being selected from a group consisting of a width (inherent; figs 2A-4), a depth (ibid), a combination of the width and the depth (ibid), and a cross sectional area (The channels are clearly shown as substantially constant, especially within the portion on "bit body 214" - fig 2A. Further, the blades on the fluid guide may be "symmetrically shaped and may be equidistantly disposed apart from each other" - ¶ 49).

Claim 9: The drill bit of claim 8, wherein the width and the depth of each of the plurality of channels remains substantially constant within the portion of each of the plurality of channels (The channels are clearly shown as substantially constant, especially within the portion on "bit body 214" - fig 2A. Further, the blades on the fluid guide may be "symmetrically shaped and may be equidistantly disposed apart from each other" - ¶ 49).

Claim 10: The drill bit of claim 8, wherein the cross sectional area of each of the plurality of channels remains substantially constant within the portion of each of the plurality of channels (The channels are clearly shown as substantially constant, especially within the portion on "bit body 214" - fig 2A. Further, the blades on the fluid guide may be "symmetrically shaped and may be equidistantly disposed apart from each other" - ¶ 49).

Independent claim 11: Torres discloses a system for drilling a well bore, the system comprising:
a drill bit (figs 2A-5F) comprising:
a body ("bit body 214" - ¶ 40 & fig 2C; "fluid guide 250" may be integral to the bit body: ¶ 50) comprising a face for engaging a bottom of the well bore being drilled ("bit face 215" - ¶ 41) and a gauge for engaging a side of the well bore being drilled (outer diameter of the body, as is well understood; "gage inserts 220" - ¶ 43 - and "gage inserts 254" - ¶ 51);
a plurality of channels formed in the body (conventional "junk slots 266" - fig 2B - and "flow areas 264" and "364" - ¶ 56. As assembled, these together form continuous channels as is clearly shown in fig 2A, for example), wherein the plurality of channels extend radially along a portion the face (figs 2A & 3A) and extend longitudinally along a portion of the gauge (figs 2B & 3B);
a central pathway formed through the body (clearly shown in fig 2C with "inlet 230" & "plenum 226") for providing a fluid to the plurality of channels a first fluidic path ("The nozzles 222 may have internal fluid passages 229 in fluid communication with a fluid cavity or plenum 226" - ¶ 45) comprising a first opening ("nozzles 222") and a first pathway ("fluid passages 229"), wherein the first opening is located in at least one of the plurality of channels within the portion of the face (unnumbered but clearly shown in fig 2D; 322 / 328 in fig 3A; etc for the other figures), and wherein the first fluidic path is in fluidic communication with the central pathway (fig 2C);
a second fluidic path ("The at least one nozzle 256 may be in fluid communication with the plenum disposed in the drill bit 209, such as through flow passages 253" - ¶ 45 & fig 2C) comprising a second opening (256) and a second pathway (253), wherein the second opening is located in at least one of the plurality of channels within the portion of the gauge (fig 2A), and wherein the second fluidic path is in fluidic communication with the central pathway (fig 2C); and
a fluid source configured to provide the fluid to the first fluidic path and the second fluidic path through the central pathway (inherently necessary for the drilling fluid circulation discussed throughout the specification).
Torres dose not expressly disclose that the second bypath joins the central pathway at an angle of less than 90 degrees. However Instone teaches a drill bit (¶ 1) with a central bore for conveying drilling fluid to the bit face (fig 3; ¶ 68), wherein a distal end of the central pathway expands to a plenum having a larger diameter than a medial portion of the central pathway ("central bypass passage 25" - fig 3);
a second fluidic path ("central bypass exit passages 41" - fig 3 & ¶ 72) in communication with an opening (central bypass exit ports 43" - ¶ 74) and in fluidic communication with the central pathway (fig 3), wherein at a junction of the second fluidic path and the central pathway, an angle between the second fluidic path and the central pathway is less than 90 degrees ("the direction of the flow through the central bypass exit passages (41) being at an angle of forty to seventy degrees to the principle axis (37) of the clearing tool (11). In the example shown the central bypass exit passages (41) are each at an angle of approximately fifty five to sixty degrees to the principle axis (37)" - ¶ 77). First openings & associated first bypaths also open through the face of the bit (33, 35, fig 5).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to have the bypass flow passages 253 taught by Torres extend at an angle, as taught by Instone. This is a simple rearrangement of parts already present in Torres. See MPEP §2144.04, subsection VI(C). Further, Torres already shows that the nozzles may be angled uphole (fig 3B) in a manner that would require a curving from the passage 253 of figure 2C. The arrangement taught by Instone would allow for a straight passage without an internal curve, which would simplify manufacturing.

Claim 16: the fluid comprises drilling mud (conventional drilling fluid: ¶s 6 & 7).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2012/0043087 (Torres) & US 2020/0056454 (Instone), in further view of US 2010/0147594 (Ben Lamin).
Claim 15: The combination discloses all the limitations of the parent claims, but does not expressly teach the ratio of fluid flows between the nozzles in the face compared to the reverse / upwardly facing nozzles, thus forcing the reader to look elsewhere for a more detailed description. Ben Lamin discloses a drill bit with reverse facing nozzles (title) that aid in the removal of cuttings (¶ 17) where the volume of fluid flow through the reverse nozzles is, at max, 25% of the total fluid, leaving 75% to conventionally flow through the nozzles in the face of the bit (¶ 17). This meets the claimed limitation of the "ratio of the first [face] volume to the second [reverse] volume is greater than 1".
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the ratio taught by Ben Lamin in the drill bit taught by Torres. As mentioned above, Torres does not provide guidance in this issue thus forcing the reader to look elsewhere. Ben Lamin teaches that (A) this is a result effective variable (¶ 17) and (B) only a relatively small portion of the drilling fluid need be diverted to enhance drilling performance (ibid). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2012/0043087 (Torres) & US 2020/0056454 (Instone), in further view of US 4,463,220 (Gonzalez).
Claim 17: The combination discloses all the limitations of the parent claims, but does not expressly disclose that the drilling fluid is a compressible pneumatic fluid. Rather Torres teaches conventional drilling mud (¶s 6 & 7. However Gonzalez teaches that air is a known variation of drilling mud (col 3:26-31 & col 5:23-27).
Therefore it would have been obvious to one of ordinary skill in the art to use compressible pneumatic fluid (air) as taught by Gonzalez as the drilling fluid taught by Torres. These are known and therefore obvious variations of each other, with respective benefits and disadvantages well known to the ordinary artisan. Gonzalez teaches that it is within the ordinary skill of the artisan to work with both fluids (col 5:23-27).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2012/0043087 (Torres) & US 2020/0056454 (Instone), in further view of US 5,904,213 (Caraway).
Claim 18: The combination discloses all the limitations of the parent claim, and further discloses a plurality of blades formed between the plurality of channels ("blades 216" and "fluid guide blade 252" together; they may be continuous as shown in fig 2A & 2C, and the "fluid guide" may be integral with the body, as cited above), wherein each of the plurality of blades having a leading edge on which is mounted a plurality of PDC cutters ("cutting elements 218" may be "PDC inserts" - ¶ 43). Torres does not expressly disclose a plurality of trailing inserts on the blades
However Caraway discloses a rotary drag bit with a first fluidic path comprising a first opening and first pathway ("nozzle 24" and the commensurate passage to it - fig 2) in a channel on the face of the bit ("channels 14"), the channel being formed by blades ("channels 14 between the blades 12"), the first fluidic path being in fluidic communication with a central pathway through the bit (not expressly shown but exceedingly well understood as well as inherently necessary to provide fluid to 24) and a second fluidic path comprising a second opening ("shaped opening 26" - fig 2 - and/or "outlet 30" - fig 1) and second pathway ("enclosed passage 28") in a channel ("subsidiary channels 32") on the gauge of the bit ("gauge region 20") the second fluidic path being in fluidic communication with the central pathway ("Flow from both the inner nozzles 24 and the outer nozzles flows to the annulus through the openings 26 and passages 28 through the bit body"), the blades having a leading edge with PDC cutters ("cutting structures 16" may be "a preform compact having a polycrystalline diamond front cutting table bonded to a tungsten carbide substrate" - col 9:25-27) and at least some of the PDC cutters having a plurality of inserts trailing them on the blade between the leading edge and trailing edge of the blade ("back-up cutters 18" - col 9:35-41).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the back-up cutters taught by Caraway on the bit taught by Torres. As their name implies, they provide a backup to the primary cutters in the event they are lost or damaged by directly following them (col 9:50-55). Alternatively they can be slightly offset and provide a smoother wellbore by cutting the kerfs between the primary cutters (col 9:56-61).


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0043087 (Torres) in view of US 2010/0147594 (Ben Lamin).
Claim 21: Torres discloses all the limitations of the parent claim, but does not expressly teach the ratio of fluid flows between the nozzles in the face compared to the reverse / upwardly facing nozzles, thus forcing the reader to look elsewhere for a more detailed description. Ben Lamin discloses a drill bit with reverse facing nozzles (title) that aid in the removal of cuttings (¶ 17) where the volume of fluid flow through the reverse nozzles is, at max, 25% of the total fluid, leaving 75% to conventionally flow through the nozzles in the face of the bit (¶ 17). This meets the claimed limitation of the "ratio of the first [face] volume to the second [reverse] volume is greater than 1".
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the ratio taught by Ben Lamin in the drill bit taught by Torres. As mentioned above, Torres does not provide guidance in this issue thus forcing the reader to look elsewhere. Ben Lamin teaches that (A) this is a result effective variable (¶ 17) and (B) only a relatively small portion of the drilling fluid need be diverted to enhance drilling performance (ibid). 


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0043087 (Torres) in view of US 4,463,220 (Gonzalez).
Claim 23: Torres discloses all the limitations of the parent claim, but does not expressly disclose that the drilling fluid is a compressible pneumatic fluid. Rather Torres teaches conventional drilling mud (¶s 6 & 7. However Gonzalez teaches that air is a known variation of drilling mud (col 3:26-31 & col 5:23-27).
Therefore it would have been obvious to one of ordinary skill in the art to use compressible pneumatic fluid (air) as taught by Gonzalez as the drilling fluid taught by Torres. These are known and therefore obvious variations of each other, with respective benefits and disadvantages well known to the ordinary artisan. Gonzalez teaches that it is within the ordinary skill of the artisan to work with both fluids (col 5:23-27).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BLAKE MICHENER/
Primary Examiner, Art Unit 3676